                                       March 30, 2020

Via ECF                                                                         Application granted.
Honorable Ronnie Abrams
United States District Judge                                                    SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                ____________________________
              Re:     United States of America v. Joelsy Sarit-Abreu            Ronnie Abrams, U.S.D.J.
                            Ind. No.: 19 Cr. 367 (RA)                           3/30/20

Dear Judge Abrams:

        Ms. Abreu is a proud member of the SDNY Young Adult Opportunity Program
(YAOP). Ms. Abreu has a daughter named Jeslyn, who is three-years old. Presently, Jeslyn
is with her father, Jesus Santos, in the Dominican Republic (DR). Jeslyn traveled there on
February 16, and Mr. Santos was supposed to bring her back home on March 23. Since her
visit, however, life has drastically changed as a result COVID-19 pandemic. Now, due to
strict travel restrictions, Mr. Santos is prohibited from entering the US because he is not a
US Citizen. The only feasible alternative is for Ms. Abreu to travel to the DR, pick up Jeslyn,
and bring her back home. Needless to say, Ms. Abreu is very concerned for Jeslyn’s well-
being. Infections are rising in the DR, and she is extremely nervous that she is separate
from her.

        Ms. Abreu respectfully requests permission to travel to the DR as soon as possible to
pick up Jeslyn and bring her back home. She expects the trip to take about 3-4 days.
Additionally, Ms. Abreu seeks the return of her US Passport. She assures the Court that she
will return the Passport to Pre-Trial Services (PTS) upon her return. The government has
no objection. PTS Officer Rena Bolin indicates that PTS does not take a position on
international travel, but that Ms. Abreu has been compliant and is doing well in the YAOP.

       Thank you for your consideration.
                                                   Very truly yours,

                                                   SULLIVAN | BRILL, LLP



                                                   __________________________
                                                   By: Steven Brill
